Citation Nr: 0334079	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  99-00 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, including post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to July 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in San Juan, Puerto 
Rico.  In that rating decision, the RO denied service 
connection for PTSD; however, liberally construing the 
arguments of the veteran and his representative, as well as 
the evidence of record, the Board finds that it is clear that 
the veteran seeks service connection for a psychiatric 
disorder, including PTSD.  

It is noted that the claim of service connection for a 
psychiatric disorder, including PTSD, has been previously 
considered and denied.  Absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002).  In the rating decision on appeal, the RO failed to 
consider whether new and material evidence had been submitted 
prior to adjudicating the veteran's claim on the merits.  
Regardless of the actions of the RO, the Board is obligated 
by statute to address whether new and material evidence has 
been submitted prior to addressing the merits of this claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Accordingly, the issue has been framed as set forth on the 
cover page of this decision.

It is noted that in July 2003 written arguments regarding the 
issue on appeal, the veteran's representative argued that a 
1980 Board decision was clearly and unmistakably erroneous in 
failing to adjudicate a claim of service connection for 
schizophrenia.  The Board wishes to advise the veteran and 
his representative that the specific requirements for filing 
a motion for revision of a prior Board decision on the basis 
of clear and unmistakable error are set forth at 38 C.F.R. § 
20.1404 (2002).  They may wish to file a motion meeting all 
the procedural requirements after reviewing the applicable 
criteria.  In addition, they are advised that a claim of 
clear and unmistakable error in a prior RO decision, such as 
the December 1993 RO decision denying service connection for 
a psychiatric disorder, may be filed with the RO.  


FINDINGS OF FACT

1.  In a December 1993 rating decision, the RO denied service 
connection for a psychiatric disability and in a February 
1995 rating decision, the RO denied service connection for 
PTSD.

2.  The veteran was notified of these decisions, as well as 
of his procedural and appellate rights in December 1993 and 
March 1995 letters, but he did not appeal within the 
applicable time period.  

3.  The evidence added to the record since the final December 
1993 and March 1995 rating decisions is significant enough 
that it must be considered to fairly decide the merits of the 
claim.

4.  The veteran's psychiatric disability, most recently 
diagnosed as a psychosis, was manifest to a compensable 
degree within the first post-service year.  


CONCLUSION OF LAW

1.  The December 1993 and February 1995 rating decisions 
denying service connection for a psychiatric disorder and 
PTSD are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2002).

2.  New and material evidence has been received to reopen the 
claim of service connection for a psychiatric disorder, 
including PTSD.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 
C.F.R. § 3.156 (2002).

3.  A psychiatric disability, currently diagnosed as a 
psychosis, can be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA) was enacted.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The Board has 
considered this new legislation with regard to the issue on 
appeal.  Although the RO made no attempt to comply with the 
new notification and development duties set forth in this new 
legislation, the Board finds, given the favorable decision 
below, that no further action pertinent to this appeal is 
required.

I.  Factual Background

The veteran's available service medical records are negative 
for complaints or findings of a psychiatric disorder.  At his 
July 1971 military separation medical examination, no 
psychiatric abnormalities were detected on clinical 
evaluation.  

The veteran's DD Form 214 shows that he served approximately 
one year in Vietnam and received the Combat Infantryman 
Badge.

In March 1978, the veteran submitted an application for VA 
compensation and pension benefits, including service 
connection for a "nervous condition."  On his application, 
he indicated that he had been treated on sick call in April 
1971 for a nervous condition.  He also indicated that he had 
been treated during combat for a nervous condition.  

In support of his claim, the veteran submitted a March 1978 
letter from a private psychiatrist who noted that the 
veteran's psychiatric symptomatology had started acutely in 
1976.  A history of hospitalization in 1971 for asthma and 
bronchitis, and in January 1978 for a "nerve condition" was 
noted.  The diagnosis was schizophrenic reaction, chronic, 
undifferentiated type, in partial activity.  

The RO thereafter obtained a copy of the January 1978 VA 
hospitalization summary noting that the veteran had been 
doing fairly well until prior to admission, when he began to 
drink alcohol heavily.  Afterwards, the veteran started to 
act in a bizarre way, turned aggressive and had destructive 
tendencies.  The diagnosis was schizophrenia, 
undifferentiated type.  

The veteran was afforded a VA psychiatric examination in 
April 1978, at which he reported that he had been well until 
approximately one year prior, when he began to experience 
nervousness and hallucinations.  He indicated that he was 
hospitalized in January 1978, after experiencing an explosive 
episode.  The diagnosis was deferred pending the receipt of 
additional medical records, but the examiner described the 
veteran's disability as moderately severe.  Thereafter, a 
diagnosis of anxiety neurosis was noted.  

The RO also attempted to obtain copies of any additional 
service medical records pertaining to the veteran, but was 
advised by the National Personnel Records Center in June 1979 
that extensive searching had revealed no additional records 
pertaining to the veteran.  

In a July 1979 rating decision, the RO denied service 
connection for a psychiatric disorder.  

In October 1979, the veteran submitted additional evidence in 
support of his claim.  Specifically, he submitted a note from 
a private physician (Dr. Torres) who indicated that he had 
treated the veteran beginning on July 17, 1971, for a 
psychosis.  He indicated that he had recently seen the 
veteran and noted that he continued to suffer from the same 
disability.  He also noted that the veteran had been in 
combat in Vietnam and had suffered an emotional trauma after 
he shot another person.  He noted that the veteran felt that 
he was guilty of death and that he had to pay for it.  The 
examiner indicated that this combat episode had "provoked a 
change in [the veteran's] spirit" and that he had not been 
well in his mind since that time.  

In an October 1979 rating decision, the RO confirmed and 
continued the prior denial of service connection for a 
psychiatric disorder.  The veteran duly appealed the RO's 
decision.  

In a September 1980 decision, the Board denied service 
connection for a psychiatric disorder (anxiety reaction), 
noting that the service medical records were negative for 
findings of a psychiatric disorder and that the post-service 
"clinical findings referable to his anxiety reaction 
postdate his period of active duty with no causal 
relationship to service objectively shown."  

In October 1980 and May 1984, the veteran submitted 
applications for VA pension benefits.  Medical records 
obtained in support of these claims show continued treatment 
for a psychiatric disorder.  A September 1980 evaluation 
report from the Puerto Rico Department of Health notes that 
the veteran began having symptoms such as hallucinations 
after returning from Vietnam.  The diagnosis was 
schizophrenia.  The veteran was also afforded a VA 
psychiatric examination in March 1981 and underwent 
psychological testing in May 1981; a diagnosis of 
schizophrenia was again noted.

In July 1981 and June 1984 rating decisions, the RO denied 
the veteran's claims for nonservice-connected pension 
benefits.  

In April 1984, the veteran submitted a request to reopen his 
claim of service connection for a psychiatric disorder.  In 
support of his claim, he submitted several lay statements, 
including an October 1983 letter from a Catholic priest.  In 
the letter, the priest noted that he had been a missionary in 
the veteran's rural community from 1967 to 1972, during which 
time he had been a close friend of the veteran and his 
parents.  The priest indicated that when the veteran returned 
from Vietnam, he began to do strange things, such as showing 
up for Mass in old, dirty fatigues, and wander in the 
mountains for days without eating or washing.  He noted that 
the veteran had had traumatic experiences in Vietnam, such as 
an incident in which the veteran had unknowingly burned to 
death a group of women and children in an underground tunnel.  
As a result, the priest indicated that he felt that the 
veteran's application for disability benefits was quite 
reasonable.  

In a July 1984 rating decision, the RO confirmed and 
continued the prior denial of service connection for a 
psychiatric disability.  

Thereafter, the RO obtained records from the Hato Ray 
Psychiatric Hospital, noting that the veteran had a history 
of mental illness since 1978, with multiple hospitalizations 
in both private and VA facilities since that time.  The most 
recent hospitalization summary, dated in January 1985, noted 
diagnosis of schizophrenia and schizoid personality disorder.

The veteran underwent VA psychiatric examination in January 
1985, at which the examiner noted that the veteran was 
unemployed and received disability benefits from the Social 
Security Administration.  The examiner noted that the veteran 
served in combat in Vietnam and had been hospitalized at a 
San Juan VA Medical Center in 1978, with a diagnosis of 
schizophrenic disorder.  The examiner also noted that the 
veteran had been under regular psychiatric treatment since 
that time.  After examining the veteran, the diagnosis was 
schizophrenic disorder.  The examiner noted that the veteran 
also exhibited many characteristics of PTSD.  He concluded 
that the veteran was not competent to handle VA benefits and 
recommended that he be hospitalized for further evaluation of 
his PTSD.  

The veteran's family members thereafter submitted statements 
attesting to the fact that the veteran had exhibited symptoms 
such as depression and violent behavior since his return from 
Vietnam.

The RO also obtained additional private and VA clinical 
records showing continued treatment for a psychiatric 
disability.  In February 1986, the veteran was hospitalized 
for observation and evaluation at a VA facility.  The 
diagnosis on discharge in April 1986 was schizophrenia; 
however, it was also noted that the veteran was followed 
after discharge at the PTSD clinic for evaluation of his 
PTSD.  

Thereafter, the RO scheduled a VA psychiatric examination to 
reconcile the various psychiatric diagnoses of record.  In a 
September 1986 examination report, a board of three VA 
psychiatrists indicated that they had examined the veteran 
and reviewed his claims folder and VA medical records.  It 
was their opinion that the veteran was not actively psychotic 
at present, nor did he meet the diagnostic criteria for a 
diagnosis of PTSD.  The diagnosis was schizophrenic disorder, 
undifferentiated type, by history.  

In a September 1986 letter, the U.S. Army & Joint Services 
Environmental Support Group (ESG) (now the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR)) 
confirmed that the veteran's unit had engaged in numerous 
combat operations during his tour in Vietnam.  It was further 
noted that these operations resulted in numerous casualties, 
including 39 men killed in action and 542 wounded in action.  
It was noted that these casualties occurred through enemy 
harassing, mining, and booby trapping incidents along with 
isolated mortar and rocket attacks.  In addition, it was 
noted that the veteran had been awarded the Combat 
Infantryman Badge in 1970, a decoration which was awarded to 
men who were actually involved in combat situations against 
enemy forces.  

In a November 1986 rating decision, the RO denied service 
connection for a psychiatric disorder, including PTSD.  In 
its decision, the RO found that the veteran's service medical 
records were negative for findings of a psychiatric disorder, 
that the record did not show a psychosis to a compensable 
degree within one year of service separation, and that the 
record showed that the veteran did not currently have PTSD.  
The veteran duly appealed the RO's decision.

In a January 1990 decision, the Board denied the veteran's 
claim of service connection for a psychiatric disorder, 
including PTSD.  In its decision, the Board noted that that a 
psychiatric disorder was not shown in service and that there 
was no contemporary clinical evidence of a psychosis in the 
first post-service year.  Finally, the Board found that the 
record did not show that the veteran currently had PTSD.  

In January 1992, the veteran requested reopening of his claim 
of service connection for a psychiatric disorder.  In support 
of his claim, the RO obtained VA clinical records, dated from 
March 1989 to February 1993 showing continued psychiatric 
treatment.  

Also submitted by the veteran were clinical records from Dr. 
Torres, dated from July 1971 to February 1978.  In pertinent 
part, these records show that in July 1971, just days after 
his separation from service, the veteran sought treatment 
from Dr. Torres for psychiatric symptoms.  It was noted that 
his entire family felt that the veteran had returned from 
Vietnam "having something wrong in his head.  That is to 
say, they meant to say that he came back from Vietnam 
insane."  Dr. Torres diagnosed several disorders, including 
schizophrenia and war psychosis.  He noted that the veteran's 
psychiatric problems were connected to the Army.  Subsequent 
clinical records from Dr. Torres show that the veteran 
continued to receive psychiatric treatment on a frequent and 
regular basis for a war psychosis.  

In a December 1993 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for a psychiatric disorder.  
The veteran was advised of this decision, as well as his 
appellate rights, in a December 1993 letter, but he did not 
appeal.  

In June 1994, the veteran requested reopening of his claim of 
service connection for PTSD.  In connection with his claim, 
he was afforded a VA psychiatric examination by a board of 
three psychiatrists.  After examining the veteran, the 
diagnosis was schizophrenia, chronic undifferentiated type, 
active.  It was the unanimous opinion of the board that there 
was no evidence in mental exploration for a PTSD diagnosis.

Records obtained from the Social Security Administration show 
that in an October 1978 decision, and Administrative Law 
Judge determined that the veteran was disabled due to an 
explosive personality and undifferentiated schizophrenia.  It 
was noted that the onset of the veteran's disability was in 
November 1971.

In a February 1995 rating decision, the RO denied service 
connection for PTSD.  He was notified of this determination, 
as well as of his procedural and appellate rights in a March 
1995 letter, but he did not appeal.  

In a June 1997 statement, the veteran's representative argued 
that service connection for a psychiatric disorder was 
warranted.  In a May 1998 statement, the veteran also 
requested service connection for a psychiatric disorder, 
including PTSD.  In support of his claim, he submitted VA 
clinical records, dated from February 1986 to July 1998 
showing diagnoses of schizophrenia and PTSD.  

Thereafter, the RO sought to obtain an opinion regarding the 
veteran's current psychiatric diagnosis.  In a July 1999 
opinion, a VA physician indicated that it was her opinion 
that the symptoms which the veteran's currently exhibited 
were due to a psychosis.  She indicated that a diagnosis of 
PTSD was not confirmed.  

II.  Analysis

New and material evidence

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2002).

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).

In this case, as set forth above, in a final February 1995 
rating decision, the RO denied service connection for PTSD on 
the basis that the evidence of record did not show a 
diagnosis of PTSD.  The evidence added to the record since 
that time includes VA clinical records showing a diagnosis of 
PTSD.  Obviously, this evidence is new.  Moreover, given the 
nature of this claim, the Board finds that this evidence is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
Thus, the reopening requirements have been met and the Board 
must address the veteran's claim of service connection for a 
psychiatric disorder, including PTSD, on the merits.  



Service connection

Turning to the merits of this claim, the Board notes that 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including a psychosis, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2002). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition to the criteria set forth above, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2002).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2002).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

Applying the facts in this case to the criteria set forth 
above, the Board finds that service connection for a 
psychiatric disability, most recently diagnosed as a 
psychosis, is warranted.  In that regard, the Board notes 
that although the veteran's available service medical records 
are negative for notations of a psychiatric disability, he 
has presented very credible lay evidence to the effect that 
he was treated for psychiatric symptoms, such as 
hallucinations, during combat.  In addition to his statements 
and his service personnel records, the ESG has documented the 
veteran's significant combat service.  The Board finds that 
the veteran's statements regarding in-service psychiatric 
symptoms and treatment are certainly consistent with the 
circumstances, conditions or hardships of his combat service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2002.

Moreover, the Board notes that the record contains evidence 
showing that the veteran's psychiatric symptoms continued 
after his separation from service.  Indeed, just days after 
his separation from active service, he sought treatment from 
a private physician who diagnosed the veteran as having a 
severe war psychosis and schizophrenia, requiring frequent 
treatment.  As set forth above, if a psychosis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of active service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Finally, it is noted that the recent medical evidence of 
record shows that the veteran continues to suffer from a 
psychiatric disability.  As set forth above, Dr. Torres, the 
veteran's private physician, attributed the veteran's 
psychiatric disability to his active service.  It is noted 
that there is not one piece of evidence in the veteran's 
large, three volume claims folder attributing the veteran's 
current psychiatric disability, most recently diagnosed as a 
psychosis, to any other cause.  

Under the circumstances set forth above, the Board finds that 
service connection for a psychiatric disorder, most recently 
diagnosed as a psychosis, is warranted.  As set forth above, 
in claims for VA benefits, the preponderance of the evidence 
must be against the claim for the benefit to be denied.  
Gilbert, 1 Vet. App. at 54.  Given the evidence set forth 
above, such a conclusion cannot be made in this case.  Thus, 
the Board finds that the evidence of record is sufficient to 
award service connection for a psychiatric disorder.


ORDER

Entitlement to service connection for a psychiatric disorder 
is granted.  



______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



